Exhibit 10.1

 
 
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
FOR
TIMOTHY M. KLEIN


This Amendment is entered into this 27 day of July, 2009, by and between
National Beef Packing Company, LLC, a Delaware limited liability company
(“National Beef”) and Timothy M. Klein (“Executive”).


WHEREAS, National Beef and Executive are parties to an Employment Agreement
dated August 6, 2003 (as amended, the “Agreement”), and the parties now desire
to amend the Agreement to provide for Executive’s service as Chief Executive
Officer of National Beef;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, National Beef and Executive agree that the
Agreement is amended as follows:


A.           Section 1 is amended to read as follows:


1.           Employment.  Subject to the terms and conditions herein, National
Beef will employ Executive, and Executive will be employed by National Beef,
hereunder as the Chief Executive Officer and President (“CEO”) of National Beef,
commencing July 27, 2009 until and including the earlier of:  (a) the last day
of the fiscal year ending on or about August 30, 2014, or such later date as the
parties may agree (the “Expiration Date”); or (b) the date such employment shall
otherwise have been terminated in accordance with Section 4 (the “Termination
Date”) (the period from the original date of the Agreement until the earlier of
the Expiration Date or the Termination Date being sometimes referred to herein
as the “Term”).  The occurrence of either the Expiration Date or the Termination
Date and the resulting discontinuation of Executive’s services to National Beef
hereunder shall not affect the rights and obligations of Executive or any of his
affiliates pursuant to the LLC Agreement except as may be otherwise expressly
set forth in this Agreement, or the LLC Agreement.


B.           Section 3(a), (b), (c) and (d) are amended to read as follows:


3.           Compensation.


    a.       Annual Salary.  Commencing July 27, 2009, Executive shall be paid
by National Beef a salary at the annual rate of $900,000 for each 12-month
period during the Term, pro-rated for any portion thereof, payable in
substantially equal monthly installments on or before the last day of each
monthly period with respect to each such period, less normal withholdings.
 
    b.  [Reserved]

        c.  Annual Bonus.  Commencing July 27, 2009, for each fiscal year of
National Beef during the Term, Executive shall, if he is employed by National
Beef hereunder as of the last day of such fiscal year, or as otherwise described
herein, be paid by National Beef an annual incentive bonus (an “Annual Bonus”)
equal to:  (a) if National Beef’s earnings before taxes (“EBT”) for such fiscal
year exceeds $20,000,000, two percent (2.0%) of the amount of such excess, up to
EBT of $80,000,000; plus (b) if EBT for such fiscal year exceeds $80,000,000,
one percent (1.0%) of such excess provided that for the fiscal year ending on or
about August 28, 2009, the applicable percentage under clause (a) shall be
1.43166% and the applicable percentage under clause (b) shall be .54533%.  Any
Annual Bonus accruing with respect to a fiscal year shall be payable, less
normal withholdings, within sixty (60) days following the end of such fiscal
year (the “Annual Bonus Date”); provided, however, if calculation of the Annual
Bonus is not administratively practicable due to events beyond the control of
Executive (or his beneficiary), then payment shall be made during the first
taxable year of Executive in which the calculation of the amount of the payment
is administratively practicable.

 
1

--------------------------------------------------------------------------------

 



d.           Long-Term Incentive Plan.


(i)           Executive shall, if he is continuously employed hereunder through
the last day of the fiscal year ending on or about August 28, 2009, or as
otherwise described herein, be paid by National Beef a long-term incentive bonus
(“First Long-Term Bonus”) equal to:  (a) if National Beef’s cumulative earnings
before interest and taxes (“EBIT”) during the period from the first day of the
fiscal year beginning on or about August 27, 2006 through the last day of the
fiscal year ending on or about August 28, 2009 exceeds $115,000,000, 3.903% of
such excess, up to cumulative EBIT of $150,000,000; plus (b) if such cumulative
EBIT exceeds $150,000,000, 1.08949% of such excess, up to cumulative EBIT of
$175,000,000; plus (c) if such cumulative EBIT exceeds $175,000,000, .6045% of
such excess.   Any First Long-Term Bonus accruing under this Section 3(d)(i)
shall be payable, less normal withholdings, within sixty (60) days following the
end of the fiscal year ending on or about August 28, 2009 (the “First Long-Term
Bonus Date”); provided, however, if calculation of the First Long-Term Bonus is
not administratively practicable due to events beyond the control of Executive
(or his beneficiary), then payment shall be made during the first taxable year
of Executive in which the calculation of the amount of the payment is
administratively practicable.


(ii)           In addition to the First Long-Term Bonus, Executive shall, if he
is continuously employed hereunder through the last day of the fiscal year
ending on or about August 25, 2012 or as otherwise described herein, be paid by
National Beef another long-term incentive bonus (“Second Long-Term Bonus”) equal
to:  (a) if National Beef’s cumulative EBIT during the period from the first day
of the fiscal year beginning on or about August 29, 2009 through the last date
of the fiscal year ending or about August 25, 2012 exceeds $115,000,000, four
percent (4.0%) of such excess, up to cumulative EBIT of $150,000,000; plus (b)
if such cumulative EBIT exceeds $150,000,000, three-fourths of one percent
(0.75%) of such excess. Any Second Long-Term Bonus accruing under this Section
3(d)(ii) shall be payable, less normal withholdings, within sixty (60) days
following the end of the fiscal year ending on or about August 25, 2012 (the
“Second Long-Term Bonus Date”); provided, however, if calculation of the Third
Long-Term Bonus is not administratively practicable due to events beyond the
control of Executive (or his beneficiary), then payment shall be made during the
first taxable year of Executive in which the calculation of the amount of the
payment is administratively practicable.


(iii)           In addition to the First Long-Term Bonus and the Second
Long-Term Bonus, Executive shall, if he is continuously employed hereunder
through the last day of the fiscal year ending on or about August 30, 2014 or as
otherwise described herein, be paid by National Beef another long-term incentive
bonus (“Third Long-Term Bonus”) equal to:  (a) if National Beef’s cumulative
EBIT during the period from the first day of the fiscal period beginning on or
about August 26, 2012 through the last day of the fiscal year ending on or about
August 30, 2014 exceeds $76,667,000, four percent (4.0%) of such excess, up to
cumulative EBIT of $100,000,000 plus (b) three-fourths of one percent (.75%) of
the excess over $100,000,000.


Any Third Long-Term Bonus accruing under this Section 3(d)(iii) shall be
payable, less normal withholdings, within sixty (60) days following the end of
the fiscal year ending on or

 
2

--------------------------------------------------------------------------------

 

about August 30, 2014 (the “Third Long-Term Bonus Date”); provided, however, if
calculations of the Third Long-Term Bonus is not administratively practicable
due to events beyond the control of the Executive (or his beneficiary), then
payment shall be made during the first taxable year of Executive in which the
calculation of the payment is administratively practicable.


(iv)           For purposes of calculating the First Long-Term Bonus, the
Second-Long Term Bonus and the Third Long-Term Bonus under this Section 3(d),
National Beef’s EBIT shall be determined by National Beef’s accountants using
generally accepted accounting principles consistently applied.


C.           Section 5 is amended to read as follows:


5.           Responsibilities and Authority.  In his capacity as CEO of National
Beef, Executive shall report to the Board and shall have such responsibilities
and authority to ensure effective management of National Beef as determined by
the Board in accordance with the LLC Agreement.  Executive shall have the
authority to implement the business plan of National Beef as approved by the
Board, and shall consult with the Board on all major decisions regarding such
business plan.  The Board shall not act through other agents without the
knowledge of Executive.  In addition to the foregoing and those responsibilities
and authorities normally associated with the position of chief executive officer
in a business similar in size and scope to that of National Beef’s, Executive’s
responsibilities and authorities shall include, without limitation, the
following:
 
a.           Responsibility for and authority over day-to-day business
operations, including the selection and dismissal of all employees, including
those in key positions except as noted below.
 
b.           Responsibility and authority:  (i) to develop and implement the
business plan of National Beef as well as capital plans, compensation plans and
strategic plans, subject to approval of the Board; (ii) to authorize any
expenditure by National Beef that is reasonably necessary to enable National
Beef to conduct its business and affairs, provided that any such expenditure
(other than expenditures contemplated by any annual or interim budget, plan or
program already approved by the Board) shall not exceed $1,000,000 without the
approval of the Board; (iii) to implement acquisitions, disposals or sales of
properties or assets of National Beef (whether effected by merger, sale of
assets, lease or equity exchange or otherwise) (A) in the ordinary course of
business, (B) as may be contemplated by any annual or interim budget, plan or
program already approved by the Board, or (C) in a transaction involving less
than $1,000,000.
 
c.           Responsibility and authority to develop an executive management
succession plan for key positions.
 
d.           Responsibility and authority to implement an effective
organizational structure, provided that the decisions regarding the selection
and dismissal of the Chief Financial Officer as well as the President and Chief
Operating Officer shall be subject to the mutual approval of Executive and the
Board.
 
e.           Responsibility and authority to negotiate the Cattle Purchase
Agreements (as defined in the LLC Agreement) and related pricing grids, with
USPB, on behalf of National Beef subject to Board approval before execution of
any such agreement and subject to the provisions of the LLC Agreement
 

 
3

--------------------------------------------------------------------------------

 

f.           Responsibility and authority to hire and terminate the general
counsel (not special counsel for the Board), of National Beef subject to the
Board’s authority to terminate such general counsel.
 
Except as otherwise provided herein, Executive shall observe and carry into
effect all directions and resolutions of the Board, shall have authority to take
any and all actions on behalf of National Beef granted by the Board, and except
to the extent otherwise required by the Delaware Limited Liability Company Act,
as amended from time to time, may execute all bonds, notes, debentures,
instruments and documents providing for the acquisition, mortgage or disposition
of property and other instruments and agreements for and in the name of National
Beef to the extent that such authority is granted by the Board herein or
otherwise.
 
D.           All other terms of the Agreement not expressly modified herein
shall remain in full force and effect.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.


 

  National Beef Packing Company, LLC          
 
By:
/s/ Steven D. Hunt       Title:  Chairman                   

 
 

  Timothy M. Klein          
 
By:
/s/ Timothy M. Klein                          











 







 
4

--------------------------------------------------------------------------------

 
